DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Drawings
The drawings filed on September 13, 2016.  These drawings are acceptable.

Election/Restrictions
 This application is in condition for allowance except for the presence of claims 1 -15 directed to an invention non-elected without traverse.  Accordingly, claims 1 – 15 been cancelled.
Examiner’s Note: In response to the restriction requirement mailed on September 10, 2018, Applicant elected claims 16 – 20, without traverse. The elected claims are directed to Group II, drawn to a method of deploying a perforating gun into a wellbore and detonating the first plurality of explosive charges.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Cameron R. Sneddon (Reg. No. 51,005) on March 11, 2021.

Claims 1 - 15 have been cancelled.

Claim 27 has been amended as follows: 
Claim 27, line 1, “The method of claim 26”, replaced with - - The method of claim 16 - -.

Allowable Subject Matter
Claims 16 – 25 and 27 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:  The claimed combinations found within independent claims 16 is considered novel and unobvious in view of the Prior Art of Record.  The closest prior art is considered to be Goodman (US 2006/0249045 A1) and Coultas (US 4,261,263). With regard to claim 16, Goodman teaches a method, comprising: deploying a perforating gun (e.g., 102, 300, 302, 400) (Fig. 1, Fig. 3, Fig. 4) into a wellbore (e.g., 106) (Fig. 1), the perforating gun comprising a firing head (e.g., 114, 306, 308, 401, 404) (Fig. 1, Fig. 3, Fig. 4) electrically connecting an electrical power source (e.g., 206, 502, 608) (Fig. 2, Fig. 5, Fig. 6) (i.e., [0020] lines 1-13, claim 14, lines 1-2) through a first attenuating switch (e.g., 118, 307, 406, 600) (Fig. 1, Fig. 3, Fig. 4, Fig. 6) (i.e., [0031] lines 5-6, [0033] lines 5-6) to a first detonator (e.g., 210, 504, 610) (Fig.2, Fig. 5, Fig. 6) connected to a first plurality of explosive charges (e.g., 112) (Fig. 1) and electrically connecting a second attenuating switch (e.g., 310, 402, 600) (Fig. 3, Fig. 4, Fig. 6) to a second detonator (i.e., 210, 504, 610) (i.e., [0031] lines 5-6, [0033] lines 5-6, ) connected to a second plurality of explosive charges (i.e., see the second plurality of explosive charges located at the lower perforating gun 302 - Fig. 3), wherein each attenuating switch (i.e., 600) (Fig. 6) comprises: a first input lead (e.g., A) (Fig. 6, see figure below) connected to the electrical power source (i.e., 608) (Fig. 6); a second input lead (e.g., C) (Fig. 6, see figure below) connected to the electrical power source (i.e., 608) (Fig. 6); a first output lead (e.g., B) (Fig. 6, see figure below) connected to the detonator (i.e., 610) (Fig. 6); a second output lead (e.g., D) (Fig. 6, see figure below) connected to the detonator (i.e., 610) (Fig. 6); and a mitigation device (e.g., 602) (Fig. 6) connected to or surrounding at least one of 

    PNG
    media_image1.png
    811
    1528
    media_image1.png
    Greyscale

Goodman et al. (US 2006/0249045 A1) – Fig. 6

With regard to claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a second RF mitigation device connected to a second output lead of the RF attenuating switch, wherein the first and second RF mitigation device comprises a spark gap connected in series with the first and second output leads; a first and second resistor connected in parallel with each of the spark.”
Claims 17 – 25 and 27 are allowable due to their dependence on the allowable claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836